Citation Nr: 0816278	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-22 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include consideration as being secondary to diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The veteran's hypertension was not incurred in service or 
within one year of separation of service, is not causally 
related to service or service-connected diabetes, and was not 
aggravated by the service-connected diabetes.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In August 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and in 
January 2007, the veteran was provided with notice of the 
effective date and disability rating regulations in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although both notice letters postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board notes that the August 2003 and January 2007 letters 
did not provide the veteran with notice specific to a claim 
of secondary service connection.  The August 2002 rating 
decision provided this notice, however, and the veteran 
subsequently had ample time to submit evidence.  
Additionally, the evidence indicates that the veteran 
participated effectively in the appeals process, and his 
statements, to include his testimony at the personal hearing, 
indicate that he had actual knowledge of what is needed to 
obtain secondary service connection.  Consequently, the Board 
finds that no prejudice resulted from the lack of an 
independent notice letter.  VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a personal hearing, and providing a VA examination.  
Thus, the Board finds that the claim can be adjudicated 
without prejudice.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder; and for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2007).

The record well documents that the veteran has a current 
disability of hypertension.  As the veteran has a current 
disability, the question remains whether there was an 
incident in service that has been medically linked to his 
current hypertension, or whether his hypertension is 
proximately due to, or the result of, his service-connected 
diabetes mellitus.

Service medical records, to include the veteran's enlistment 
examination in May 1966 and separation examination in March 
1970 are negative for complaint, diagnosis, or treatment of 
hypertension or associated symptoms, and the March 1970 
separation examination noted a blood pressure reading of only 
120/82.  Because there is no in-service event involving 
hypertension (and, as noted below, no medical evidence 
otherwise linking hypertension to service), direct service 
connection is not warranted.

The Board notes that presumptive service connection for a 
chronic disease is not warranted either.  The first 
documented instance of elevated blood pressure is in April 
1995, when the veteran had a blood pressure reading of 
158/96, and the first record of a diagnosis of hypertension 
does not occur until October 1996.  Consequently, the 
earliest blood pressure reading indicating the possibility of 
elevated blood pressure did not occur until over 25 years 
after active duty service, and the first record of diagnosis 
occurred 26 years after service.  Thus, the presumption does 
not apply.

Regarding the issue of secondary service connection, which is 
the veteran's main contention (i.e. that hypertension is 
related to his service-connected diabetes mellitus) a VA 
examination was conducted in January 2007, and the VA 
physician stated that the veteran's "high blood pressure was 
not a complication of diabetes and was not worsened or 
increased by diabetes."  In support of this opinion, the 
examiner noted that the veteran's hypertension was diagnosed 
in 1996, prior to the initial diagnosis of diabetes (in 1998) 
and that there was no evidence of renal disease.  The Board 
notes that the examination record subsequently states the 
"examiner's medical opinion" that "hypertension is at 
least as likely caused by or a result of diabetes."  This 
notation appears to be a typographical error, however, as the 
"rationale for [the] opinion given" does not support the 
opinion, but rather is identical to the rationale provided 
for why the diabetes was not a complication of diabetes or 
aggravated by diabetes.  Based on the rationale provided and 
the negative opinion provided earlier on the document, the 
Board finds that the examiner intended to dispute the 
existence of a relationship between the diabetes and 
hypertension.  

The veteran has not provided any opinions from other doctors, 
or any other medical evidence, in support of his claim that 
his hypertension is due to or the result of his service-
connected diabetes mellitus.  While the veteran has received 
private medical treatment for his hypertension, this private 
medical evidence fails to indicate a nexus between the 
veteran's current hypertension and his diabetes mellitus, and 
the Board notes that a private physician instead linked the 
veteran's hypertension was to "life stress."  See July and 
December 1997 and August 2000 Powers records.  Overall, the 
preponderance of the evidence of record is against a nexus 
between the veteran's hypertension and his service-connected 
diabetes mellitus.  Because the preponderance of the evidence 
is against such a nexus, service connection for hypertension 
on a secondary basis must be denied.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
The evidence of record does not indicate such a disability 
had its onset during active military service or manifested to 
a compensable degree within a year thereafter, or is due to 
or the result of a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hypertension is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


